EXHIBIT 10(a)(3)

SCHEDULE OF EMPLOYMENT AGREEMENTS

 

      Form of
Contract

William F. Schwer

   A

Robert A. Peiser

   B

The Company anticipates executing an employment agreement with John C. Sheptor,
effective January 29, 2008, containing the following key terms:

Mr. Sheptor will receive compensation in the amount of $550,000 annual base
salary and will be eligible for a bonus with a target amount of 100% of his
annual base salary with a maximum opportunity of two (2) times the target amount
conditional upon the Company’s achievement of certain performance and financial
goals.

The Company will grant Mr. Sheptor 75,000 shares of restricted stock on January
29, 2008 which will vest on the third anniversary of the grant date.